DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1 and  a machine (consisting of parts, or of certain devices and combination of devices) – see claims 12 and 20. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 12 and 20 recites: 
“determining, based on data retrieved, features representing historical applications to opportunities and historical responses to the historical applications by a poster of the opportunities, wherein the historical responses comprise interactions between the poster and candidates submitting the historical applications and notifications transmitted to the candidates of actions related to the historical applications by the poster”, “applying one or more operations to the features to generate a predicted response rate of the poster to an application for a first opportunity by a member;”,  “comparing the predicted response rate to a threshold to determine a recommendation related to the application by the member”
The limitations as drafted is/are a process that under its broadest reasonable interpretation, covers performance of “mental processes, i.e., observations, evaluations, judgements, opinions” and “certain methods of organizing human activity, i.e., a commercial interaction, advertising, marketing or sales activities or behaviors” but for the recitation of generic components. See MPEP 2106.04(a)(2) 
That is, other than reciting “a data store in an online system” and “by one or more computer systems”, nothing in the claim elements precludes the steps from practically being considered a mental process or certain methods of organizing human activity. 
For example, the limitations of determining, applying, and comparing encompass a series of evaluating steps a user may perform manually or with pen or paper to predict and identify a response rate for a job poster. Also, the limitations of determining, applying, and comparing encompasses a process for generating a recommendation for a job poster with a high likelihood of responding which can be reasonably characterized as advertising, marketing or sales activities or behaviors, thus, each of the limitations fall within the mental processes and certain methods of organizing human activity groupings. Accordingly, these claim limitations recite an abstract idea.  
Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of “a data store in an online system” and “by one or more computer The other additional element of “outputting, to the member in a user interface of the online system, the recommendation in association with the first opportunity”…amounts to mere insignificant extra solution activity of data output. See MPEP 2106.05(f) and MPEP 2106.05(g) Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of outputting in a user interface is recited at a high level of generality and amounts to mere data output, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g))). The data store as recited in the claim is for receiving features representing historical applications to opportunities and historical responses to the historical application by a poster and as such only represent insignificant extra solution activity [see MPEP 2106.05(g): Mere data gathering. (E.g. Ultramercial, CyberSource v. Retail Decisions, Inc.)]. The one or more computer systems in this claim is recited at a high level of generality (see Specification paragraph [Fig. 4], and performs generic computer functions of performing calculation/processing information (i.e. applying features to generate a predicted response, comparing the predicted response rate to a threshold). ‐understood, routine, conventional computer component (e.g. Flook, Bancorp) [See also MPEP 2106.05(d) Part II]. 
8.	When the claims are considered as a whole, the additional elements noted above, appear to merely apply the abstract concepts to a technical environment in a very general sense - i.e. the generic computers used for storing, receiving and transmitting data; performing calculations/correlations, making determinations as the result of some of these steps, and displaying the results. These elements, when taken both individually and/or as an ordered combination, execute in a manner routinely and conventionally expected of these elements. The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
9.	The dependent claims 2-11 and 13-19 do not amount to significantly more than the identified abstract idea.  These claims offer further descriptive limitations of the elements found in the independent claims. For example, claims 2 and 13 recite “identifying a first number of the historical applications received within a time window; and determining, out of the first number of the historical applications, a second number of the historical applications for which the historical responses were generated.”, claims 3 and 14 recite “dividing the second number of the historical applications by the first number of the historical applications to produce the predicted response rate”, claim 4 recites “inputting the first number of the historical applications, the second number of the historical claims 5 and 15 recite “aggregating clicks on offsite applications to the opportunities with onsite applications to the opportunities into the first number of the historical applications”, claims 6 and 16 recites “identifying, in the historical responses, an action by the poster that results in a notification to a candidate; and adding one or more applications submitted by the candidate to one or more of the opportunities before the action including to the second number of the historical applications.”, claim 7 recites “wherein an end of the time window precedes a current time by a pre-specified interval.”, claim 8 recites “wherein the interactions between the poster and the candidates comprise messages from the poster to the candidates.”, claims 9 and 17 recite “wherein the actions related to the historical applications by the poster comprise at least one of: a profile view; an application view; an application rejection; a resume download; marking a candidate as a good fit for a second opportunity; and advancing the candidate along a hiring pipeline”, claim 10 recites “wherein the threshold comprises a minimum response rate”, and claim 11 recites “wherein the recommendation comprises an indication of a high predicted response rate by the poster to the application”. As such, these limitations further describe the data/information necessary to carry out the abstract idea indicated in the independent claims. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (2019/0052720) in view of Budzienski (2014/0244532) in further view of Zhu (2017/0178031).
 
With respect to claims 1, 12, and 20, Guo discloses 
a method, system, and non-transitory computer-readable storage medium (abstract, ¶ 0015-0016), comprising: 
one or more processors (¶ 0049: discloses a processor); and
memory (¶ 0052: discloses memory) storing instructions that, when executed by the one or more processors;

determining features (¶ 0024: discloses one or more usage features, communication features, profile features, and the like of each user.  ¶ 0029: discloses feature determination module determines one or more features from this information.  The features may be all of the historical activity data.) 
applying, by one or more computer systems, one or more operations to the features to generate a predicted response rate of a member of the online system (¶ 0019: discloses the likelihood of response score for a member may be calculated using one or more of a number of different features. ¶ 0024: discloses the system calculates likelihood of response scores for members.  The values of one or more features may be assigned point values based upon rules that may be summed to produce a likelihood of response score.  The values for one or more of the features may be input into a machine learning model to produce the likelihood of response score.); 
comparing, by the one or more computer systems, the predicted response rate to a threshold (¶ 0027: discloses the system searches for members based upon the features and the likelihood of response scores. ¶ 0033: discloses the system utilizes a likelihood of response threshold. As noted in some examples a predetermined threshold may be utilized.); 
As noted above, Guo discloses in at ¶ 0024, features include one or more usage features, communication features, profile features, and the like of each user. In ¶ 0029, the features may include all historical activity. Guo does not explicitly disclose the following limitations. 
However, Budzienski which is pertinent in art to the claimed invention is related to systems and methods that provide an application through which social media can accelerate communication between a job seeker and an employer. (abstract)
features representing historical applications to opportunities (¶ 0107: discloses the job posting system can access the number of times a user has applied to the job posting) and historical responses to the historical applications by a poster of the opportunities (¶ 0090, 0096: discloses using various metrics such as how frequently the employer accessed the job system during a recent time period, how many user resumes received in response to the job posting that the employer viewed, and how may users the employer has connected to through the job posting.), wherein the historical responses comprise interactions between the poster and candidates submitting the historical applications and notifications transmitted to the candidates of actions related to the historical applications by the poster; (¶ 0090, 0096: discloses the various metrics include how many user resumes received in response to the job posting that the employer viewed, and how may users the employer has connected to through the job posting)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of historical activity data of 
As noted above, Guo discloses in at least ¶ 0019 and 0024, the likelihood of response score for a member may be calculated using one or more of a number of different features. The system calculates likelihood of response scores for members.  The values of one or more features may be assigned point values based upon rules that may be summed to produce a likelihood of response score.  The values for one or more of the features may be input into a machine learning model to produce the likelihood of response score. 
However, Zhu which is pertinent in art to the claimed invention is related to the calculation of a communication reply score for members of an online network. (¶ 0002)
generate a predicted response rate of the poster to an application for a first opportunity (¶ 0036: discloses calculating a communication reply score for each identified member. ¶ 0043: discloses the communication reply score model may be trained based on features relevant to whether a member will be likely to respond to a job solicitation communication.)
comparing, by the one or more computer systems, the predicted response rate to a threshold to determine a recommendation related to the application by the member (¶ 0047: discloses a comparison to historical communication reply scores calculated for 
outputting, to the member in a user interface of the online system, the recommendation in association with the first opportunity. (Fig. 5, ¶ 0018, 0036, 0045-0050, 0053: discloses a specific user interface is provided to present the likelihood to a recruiter or other interested party in a manner that is effective in quickly conveying the likelihood of the member and other members replying to a communication. A communication reply score generator which acts to calculate a communication reply score for each identified member. A user interface provides indicators 506A-506E of the general range in which the communication score lies. The general ranges include “high likelihood”, “moderate likelihood”, and “low likelihood” of responding to an electronic communication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Guo and Budzienski to 

With respect to claims 2 and 13, Guo discloses the method and system, 
wherein determining the features (¶ 0024: discloses one or more usage features, communication features, profile features, and the like of each user.  ¶ 0029: discloses feature determination module determines one or more features from this information.  The features may be all of the historical activity data.)
Guo does not explicitly disclose the following limitations.
However, Budzienski discloses:
features representing the historical applications to the opportunities (¶ 0107: discloses the job posting system can access the number of times a user has applied to the job posting) and the historical responses to the historical applications by the poster (¶ 0090, 0096: discloses using various metrics such as how frequently the employer accessed the job system during a recent time period, how many user resumes received in response to the job posting that the employer viewed, and how may users the employer has connected to through the job posting.) comprises: 
identifying a first number of the historical applications received within a time window (¶ 0096, 0107: discloses the job posting system can access the number of times a user has applied to the job posting); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined features of Guo to include features of identifying a first number of the historical applications received within a time window and determining, out of the first number of the historical applications, a second number of the historical applications for which the historical responses were generated, as taught by Budzienski to achieve the claimed invention. As disclosed by Budzienski, the motivation for the combination would have been to measure the employer interest in user’s resumes that have been viewed. (¶ 0064) 

With respect to claims 3 and 14, Guo does not explicitly disclose the method and system, 
However, Budzienki discloses:
wherein applying the one or more operations to the features to generate the predicted response rate of the poster comprises: dividing the second number of the historical applications by the first number of the historical applications to produce the predicted response rate. (¶ 0090, 0096, 0107-0108: discloses the job posting system can track the number of resumes that the employer has reviewed for a particular job 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Guo to include dividing the second number of the historical applications by the first number of the historical applications to produce the predicted response rate, as taught by Budzienski to achieve the claimed invention. As disclosed by Budzienski, the motivation for the combination would have been to measure an employer’s activity level related to a job posting. (¶ 0096) 

With respect to claim 4, the combination of Guo, Budzienki, and Zhu discloses the method of claim 2, 
wherein applying the one or more operations to the features to generate the predicted response rate (¶ 0024: Guo discloses the system calculates likelihood of response scores for members) comprises: 
inputting features related to the member and the first opportunity into a machine learning model (¶ 0024: Guo discloses the score may be calculated based upon one or more features, i.e., usage features, communications features, profile features, and the like. The values for one or more of these features may be input into a machine learning model to produce the likelihood of response score. ¶ 0028: discloses example historical member information includes page view data, communication data related to communications, i.e., email or messaging, response time to messages, sending messages); and 

As shown in Guo in at least ¶ 0024, 0028, the one more features include historical member information.  However, Guo does not explicitly disclose the limitations of the poster, the first number of the historical applications, the second number of the historical applications, and additional features.
However, the Examiner asserts that the data identifying the features as including the poster, the first number of the historical applications, the second number of the historical applications, and additional features is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the poster, the first number of the historical applications, the second number of the historical applications, and additional features be included in the features of Guo because the type of information being input does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claims 5 and 15, Guo does not explicitly disclose the method and system,
However, Budzienski discloses:
 wherein identifying the first number of the historical applications received over the time window (¶ 0096, 0107: discloses the job posting system can access the number of times a user has applied to the job posting)comprises: 
aggregating clicks on offsite applications to the opportunities with onsite applications to the opportunities into the first number of the historical applications. (¶ 0064, 0067: discloses information collected by the job posting system about how frequently various users’ resumes are viewed, connected to, shared, and favorited.  The job posting system can track each time an employer or user clicks on a resume. The system can restrict the click count to a single registered click per ip address per a predetermined time.  The data about clicks can be weighted to give a higher value to recent clicks and/or the data about clicks can be limited to a predetermined recent time period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Guo to include aggregating clicks on offsite applications to the opportunities with onsite applications to the opportunities into the first number of the historical applications, as taught by Budzienski to achieve the claimed invention. As disclosed by Budzienski, the motivation for the combination would have been to measure an employer’s activity level related to a job posting. (¶ 0064) 

With respect to claims 6 and 16, Guo does not explicitly disclose the method and system, 
wherein determining the second number of the historical applications for which the historical responses were generated comprises: 
However, Budzienkski discloses:
identifying, in the historical responses, an action by the poster that results in a notification to a candidate (¶ 0069,0090, 0096: discloses the job posting system can track how frequently employers ask to connect with a user and can be a number of connection requests the user’s resume received during a particular time period.); and 
adding one or more applications submitted by the candidate to one or more of the opportunities before the action including to the second number of the historical applications. (¶ 0069, 0090, 0096, 0107-0108: discloses system accesses information related to user interest and uses the accessed information to calculate and store scores for each of the job postings.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Guo to include identifying, in the historical responses, an action by the poster that results in a notification to a candidate and adding one or more applications submitted by the candidate to one or more of the opportunities before the action including to the second number of the historical applications, as taught by Budzienski to achieve the claimed invention. As disclosed by Budzienski, the motivation for the combination would have been to increase the employer activity score for a particular job posting. (¶ 0064) 


With respect to claim 7, the combination of Guo, Budzienski, and Zhu discloses the method of claim 2,
wherein an end of the time window precedes a current time by a pre-specified interval. (¶ 0106, 0108: Budzienski discloses the job posting system selects employer activity from the past week or another predetermined time period.  The job posting system can calculate new scores for users on a daily or hourly basis.)

With respect to claim 8, the combination of Guo, Budzienski, and Zhu discloses the method of claim 1, 
wherein the interactions between the poster and the candidates comprise messages from the poster to the candidates. (¶ 0090, 0096: Budzienski discloses the various metrics include how many user resumes received in response to the job posting that the employer viewed and how may users the employer has connected to through the job posting)

With respect to claims 9 and 17, the combination of Guo, Budzienski, and Zhu discloses the method and system, wherein the actions related to the historical applications by the poster comprise at least one of: 
a profile view (¶ 0064: Budzienski discloses the employer interest in various users can be based on various metrics such as which user profiles are clicked the most.); 

an application rejection; 
a resume download (¶ 0064: Budzienski discloses the employer favorites the user, the job posting system stores the user’s post and other information about the user in a list of users so that the employer can later review the subset of candidates they selected.); 
marking a candidate as a good fit for a second opportunity; and 
advancing the candidate along a hiring pipeline. (¶ 0064: Budzienski discloses when the employer decides to connect with the user, the user is connected to the employer for purposes of further discussions such as setting up and interview.)

With respect to claim 10, the combination of Guo, Budzienski, and Zhu discloses the method of claim 1, 
wherein the threshold comprises a minimum response rate. (¶ 0033: Guo discloses the system utilizes a likelihood of response threshold. If the threshold is too low, then the members shown may not be likely to respond. As noted in some examples a predetermined threshold may be used.)

With respect to claim 11, the combination of Guo, Budzienski, and Zhu discloses the method of claim 1,


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakraborty (US 2019/0164133)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624